Title: To George Washington from Henry Laurens, 9 May 1778
From: Laurens, Henry
To: Washington, George


                    
                        Sir.
                        York Town [Pa.] 9th May 1778
                    
                    My last to Your Excellency was dated the 6th by Sharp.
                    This will be accompanied by a Petition of Lt Colo. Dircks which I am directed to transmit & to request Your Excellency will do or advise therein as Your Excellency shall judge conducive to public service.
                    Also by, several printed Acts of Congress of the 6th Instant contained in a pennsylvania Gazette announcing such parts of the Treaty of Paris of the 6th ffebruary as are necessary for public information & the Government of conduct in particular Cases. I have the honor to be With the highest Esteem & Regard Sir Your Excellency’s Most Obedient servt
                    
                        Henry Laurens. President of Congress.
                    
                